DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 2, 2021 has been entered.

Response to Amendment
	The amendment filed on November 2, 2021 has been entered.  Applicant has:  amended claims 1, 10 and 19; and cancelled claims 3 and 12.  Claims 1, 4-5, 7-10, 13-14 and 16-19 are now pending, have been examined and were found to have allowable subject matter.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Interpretation
	Applicant’s specification states “In this document, a trust card refers to a virtual trust card stored on a trusted zone of the operating system of a terminal, or on a trusted zone of an auxiliary device included in the terminal, or another safe memory area allocated and identified for the operator, the use of the card corresponding to that of a conventional debit or credit card. The trust card contains sensitive data as well as a set of safety properties and primitives, by means of which authorized parties can communicate with it. Simply put, the trust card is an application that controls access to the payment application and contains the keys and certificates needed for encryption of the payment application, an encryption algorithm, and possibly also a credit limit”.  Specification [0027].  Examiner has interpreted this portion of applicant’s specification to be an explicit definition for the term “trust card”.	

Response to Arguments
Applicant’s Remarks
	Applicant submitted that that “the "trust card" and the "trusted zone" are use [sic] interchangeably and have the same meaning.”  Amendment, p. 9.  Examiner respectfully disagrees with this interpretation.  Examiner contends that the Specification defines a “trust card” as “an application that controls access to the payment application and contains the keys and certificates needed for encryption of the payment application, an encryption algorithm, and possibly also a credit limit.”  Specification [0027].  The Specification does not provide an explicit definition for the term/phrase “trusted zone”, rather the Specification provides examples of a “trusted zone” such as: a particular area of storage on a device (e.g., a memory, safe memory area), a system-on-a-chip (SoC) circuit, or a virtual zone implemented by means of software.  See e.g., Specification [0009]; [0014]; [0027].  Essentially, the “trust card” is an application (i.e. software) and the “trust zone” is the area in which the trust card is stored.  Based on the description provided by the Specification, Examiner contends that “trust card” and “trusted zone” do not have the same meaning, and the claims have been interpreted in such a manner.  
Objection to the Specification
	The Specification was objected to for lacking antecedent basis for the term “verification code” which was recited in claims 1, 10 and 19.  Applicant amended claim 1 to replace the term “verification 
Claim Rejections – 35 U.S.C. § 112, first paragraph
	Claims 1, 3-5, 7-10, 12-14 and 16-19 were rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  Applicant has cancelled claims 3 and 12 rendering the prior rejection on these claims moot.  Applicant’s amendments have addressed the other remaining issues, accordingly, the 35 U.S.C. 112, first paragraph, rejections are withdrawn.
Claim Rejections – 35 U.S.C. § 112, second paragraph
	Claims 1, 3-5, 7-10, 12-14 and 16-19 were rejected under 35 U.S.C. 112, second paragraph, as being indefinite.  Applicant’s amendments corrected the identified issues, accordingly the 35 U.S.C. 112, second paragraph, rejections are withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Geza C. Ziegler, Jr (Reg. No. 44,004) on March 14, 2022.

The application has been amended as follows: 

1. (Currently Amended) A method for performing a payment transaction in a secure manner by a user's terminal which comprises a trust card of a payment application, the trust card being stored in a safe memory area in said user's terminal, the method comprising:
obtaining by the user's terminal a second secret of a payment application from an operator's server system for executing a payment transaction, the obtaining comprising:
requesting by the user's terminal a first secret of the payment application from a user of the terminal[[,]];
receiving, in the user's terminal, the first secret of the payment application entered by the user[[,]]; and
generating by the user's terminal a hash code based on the first secret;
transmitting by the user’s terminal the first secret to the trust card, the first secret to be checked in the trust card;
transmitting by the user's terminal the hash code to the operator’s server system for authenticating the user[[,]]; 
receiving in the user's terminal, in response to said hash code, the second secret from said operator’s server system over a wide area network;
receiving by the user's terminala merchant's terminal when the user's terminal is in a vicinity of the merchant's terminal[[,]];
combining by an application executing in the user's terminal the first secret[[,]] and the second secret; and
transmitting by the user's terminal the combined  first and second secret to the merchant's terminal for approval of the payment transaction.

10. (Currently Amended) A user's terminal comprising at least one processor, a memory having a safe memory area, a trust card of a payment application stored in the safe memory area, and computer program code in said memory, the user's terminal being configured, when the computer program code is run in said at least one processor, to:
obtain a second secret of a payment application from an operator's server system for executing a payment transaction, by:
request a first secret of the payment application from a user of the terminal[[,]];
receive the first secret of the payment application entered by the user[[,]]; and
generate ahash code based on the first secret;
	transmit the first secret to the trust card, the first secret to be checked in the trust card;
	transmit the hash code to the operator’s server system for authenticating the user[[,]];
	receive, in response to said hash code, the second secret from said operator's server system over a wide area network;
	receivea merchant’s terminal when the user’s terminal is in a vicinity of the merchant’s terminal;
	combine by an application executing in the user's terminal the first secret[[,]] and the second secret; and
transmit the combined  first and second secret to the merchant's terminal for approval of the payment transaction.

19. (Currently Amended) A non-transitory computer program product comprising computer program code stored on a non-volatile computer-readable medium, the computer program code, when run in at 
obtain a second secret of a payment application from an operator's server system for executing a payment transaction, the obtaining comprising
request a first secret of the payment application from a user of the terminal[[,]];
receive a first secret of the payment application entered by the user[[,]]; and
generate by the user's terminal ahash code based on the first secret;
transmit the first secret to the trust card, the first secret to be checked in the trust card;
transmit the hash code to the operator’s server system for authenticating the user;
receive, in response to said hash code, the second secret from said operator's server system over a wide area network;
receivea merchant’s terminal when the user’s terminal is in a vicinity of the merchant’s terminal;
combine by an application executing in the user's terminal the first secret[[,]] and the second secret; and
transmit the combined  first and second secret to the merchant's terminal for approval of the payment transaction.

Reasons for Allowance
Claims 1, 4-5, 7-10, 13-14 and 16-19 are allowed.

Regarding the claimed terms, the Examiner notes that a "general term must be understood in the context in which the inventor presents it." In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term "is susceptible to various meanings, ... the inventor's lexicography must prevail .... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
The prior art teaches various aspects of the claimed invention.  For example, Mardikar (US 2009/0307142 A1) discloses where a user uses a client device to make a payment from a Service Provider to a merchant.  Mardikar [0019].  The user’s terminal (i.e. client device) request, and subsequently receives, a first secret of the payment application (i.e. authentication data, e.g., a PIN, a biometric signature/profile) from a user of the terminal.  Mardikar [0068]; [0070]; [0074-0084]; [0087]; [0093-0094]; [0096]; Fig. 5b.  Mardikar also discloses where the user’s terminal (i.e. client device) receives the second secret (i.e. payment credential, e.g., a payment account number) from said operator’s server system (i.e. from the provider) over a wide area network (i.e. over-the-air (OTA)).  Mardikar [0067-0068]; [0073]; [0080-0084]; [0087-0088]; [0093-0094]; [0096].	Keech (US 2003/0191945 A1) discloses where an application (i.e. applet) executing in the user’s terminal (i.e. electronic device) combines the first secret (i.e. PIN) and the second secret (i.e. pseudorandom security string).  Keech [0015-0017]; [0021-0022]; [0027].  Keech also discloses where the user’s terminal (i.e. electronic device) transmits the combined data (i.e. response code) to the merchant’s terminal (i.e. an electronic device operated by the merchant) for approval of the payment transaction.  Id.	Brickell et al. (US 6,959,394 B1), a previously uncited reference, discloses that it was known in the art at the time the invention was made to split secrets (e.g., a password) and to store them at 
	For the above reasons, and for those further cited in Applicant’s remarks (February 22, 2021 Amendment, pp. 17-19), claims 1, 10 and 19 are deemed to be allowable over the prior art and claims 4-5, 7-9, 13-14 and 16-18 are allowable by virtue of their dependency on claim 1 or 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FENSTERMACHER whose telephone number is (571)270-3511. The examiner can normally be reached Monday - Friday 8:30 AM to 5:30 PM EST, Alternate Fridays Off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.F./Examiner, Art Unit 3685                                                                                                                                                                                                        March 14, 2022


/STEVEN S KIM/Primary Examiner, Art Unit 3685